Exhibit 10.3

GUARANTEE

This Agreement is made as of the 19th day of April, 2012.

 

TO:    Name:    SAMSUNG HEAVY INDUSTRIES CO., LTD.    Address:    Samsung Life
Insurance Seocho Tower 1321-15,       Seocho-Dong, Seocho-Gu, Seoul, 137-857,
Korea    Attention:    Tai-Yeon Cho (Terry)    Facsimile:    011-82-55-630-9788

RECITALS:

A.    ZEPHYR FARMS LIMITED (the “Debtor”) and SAMSUNG HEAVY INDUSTRIES CO., LTD.
(the “Creditor”) are parties to a Credit Agreement dated November 26, 2010 (the
“Credit Agreement”) (as amended, supplemented, restated or replaced from time to
time) relating to the Wind Energy Plant. B.    It is in the interests of QUANTUM
FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC. (the “Guarantor”) that the Creditor
extend credit (or continue to extend credit) to the Debtor, and the Guarantor is
therefore prepared to issue this Agreement to the Creditor in order to induce
the Creditor to do so. The specific circumstances under which this guarantee is
made is for the payment by the Debtor of certain costs and expenses in the
aggregate amount of Cdn. $1,860,000 related to construction of a 10 MW wind
generation facility in Brooke- Alvinston Township, Lambton County, Ontario (the
“Wind Energy Plant”).

For good and valuable consideration, the receipt and adequacy of which are
acknowledged by the Guarantor, the Guarantor agrees with and in favour of the
Creditor as follows:

 

1. Definitions. In this Agreement the following capitalized terms have the
following meanings:

“Agreement” means this agreement, including the recitals to this agreement, as
it or they may he amended, supplemented, restated or replaced from time to time,
and the expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and
similar expressions refer to this Agreement and not to any particular section or
other portion of this Agreement.

“Credit Agreement” has the meaning set out in the recitals hereto.

“Creditor” has the meaning set out in the recitals hereto.



--------------------------------------------------------------------------------

“Debtor” has the meaning set out in the recitals hereto.

“Default” means an Event of Default or any event or circumstance which would
(with the expiry of a grace period, the giving of notice, the making of any
determination under a Loan Document or any combination of the foregoing) be an
Event of Default.

“Event of Default” means any default in payment when due of the Guaranteed
Liabilities, any breach of the Credit Agreement (other than by the Creditor) or
any event described or defined as an “event of default” or “Event of Default”
under a Loan Document.

“Governmental Authority” means the government of Canada, any other nation or any
political subdivision thereof, whether provincial, state, territorial or local,
and any agency, authority, instrumentality, regulatory body, court, central
bank, fiscal or monetary authority or other authority regulating financial
institutions, and any other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the Bank Committee on Banking Regulation and Supervisory
Practices of the Bank of International Settlements.

“Guaranteed Liabilities” means certain costs and expenses in the aggregate
amount of Cdn. $1,860,000 related to construction of the Wind Energy Plant.

“Guarantor” has the meaning set out in the recitals hereto.

“Insolvency Proceeding” means any proceeding seeking to adjudicate a Person an
insolvent, seeking a receiving order against under the Bankruptcy and Insolvency
Act (Canada), or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief or
composition of such Person or its debts or a stay of proceedings of such
Person’s creditors generally (or any class of creditors) or any other relief,
under any federal, provincial or foreign law now or hereafter in effect relating
to bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors (including the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada) and
any similar legislation in any jurisdiction) or at common law or in equity.

“Intercompany Debt” means all present and future indebtedness, liabilities and
obligations of any and every kind, nature and description (whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured) of the
Debtor to the Guarantor.

“Laws” means all federal, provincial, municipal, foreign and international
statutes, acts, codes, ordinances, decrees, treaties, rules, regulations,
municipal by-laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards or
any provisions of the foregoing, including general principles of common and
civil law and equity, and all policies, practices and guidelines of any
Governmental Authority binding

 

2.



--------------------------------------------------------------------------------

on or affecting the Person referred to in the context in which such word is used
(including, in the case of tax matters, any accepted practice or application or
official interpretation of any relevant taxation authority); and “Law” means any
one or more of the foregoing.

“Lien” means, (a) with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothec (whether movable or immovable), hypothecation, encumbrance,
charge, security interest, royalty interest, adverse claim, defect to title or
right of set off in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease, title retention
agreement or consignment agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to any asset, (c) any
purchase option, call or similar right of a third party with respect to such
asset, (d) any netting arrangement, defeasance arrangement or reciprocal fee
arrangement, and (e) any other arrangement having the effect of providing
security.

“Loan Document” means the Credit Agreement and each of the agreements or
documents contemplated thereby.

“Original Currency” has the meaning set out in Section 18.

“Other Currency” has the meaning set out in Section 18.

“Organizational Documents” means, with respect to any Person, such Person’s
articles or other charter documents, by-laws, unanimous shareholder agreement,
partnership agreement or trust agreement, as applicable, and any and all other
similar agreements, documents and instruments relative to such Person.

“Person” includes any natural person, corporation, company, limited liability
company, unlimited liability company, trust, joint venture, association,
incorporated organization, partnership, Governmental Authority or other entity.

“Secured Liabilities” means all present and future indebtedness, liabilities and
obligations of the Guarantor to the Creditor under this Agreement, and any
unpaid balance thereof.

“Security” means any present or future Lien, or any present or future guarantee
or other financial assistance, granted by any Person with respect to any or all
of the Guaranteed Liabilities or Secured Liabilities.

“Surety” means any present or future guarantor or surety of any or all of the
Guaranteed Liabilities, other than the Guarantor.

 

2.

Guarantee. The Guarantor hereby unconditionally and irrevocably guarantees the
punctual and timely payment and performance to the Creditor, forthwith upon
demand by the Creditor, of all Guaranteed Liabilities. All amounts payable by
the Guarantor under this Agreement shall be paid to the Creditor at the address
of the Creditor shown

 

3.



--------------------------------------------------------------------------------

  above or as otherwise directed in writing by the Creditor. Any amounts payable
by the Guarantor under this Agreement which are not paid forthwith upon demand
therefor by the Creditor shall bear interest from the date of such demand at the
rate or rates applicable to the corresponding Guaranteed Liabilities.
Notwithstanding anything contained in this Guarantee to the contrary, the
aggregate liability of the Guarantor pursuant to this Guarantee shall not exceed
Cdn. $1,860,000 plus reasonable legal fees and expenses payable by the Guarantor
as provided for herein.

Immediately upon the occurrence of the Wind Energy Plant, achieving COD (as
defined in the Credit Agreement), this Agreement and all liability of the
Guarantor hereunder, will terminate and be of no further force and effect;
provided however that the obligations of the Guarantor arising under or as a
result of this Agreement will not be affected if demand has been made prior to
such termination.

 

3. Secured Liabilities. The Secured Liabilities are continuing, absolute,
unconditional and irrevocable. The Secured Liabilities shall remain effective
despite, and shall not be released, exonerated, discharged, diminished,
subjected to defence, limited or in any way affected by, anything done, omitted
to be done, suffered or permitted by the Creditor, the Debtor or any other
Person, or by any other matter, act, omission, circumstance, development or
other thing of any nature, kind or description, other than the due payment and
performance in full of all of the Guaranteed Liabilities and all of the Secured
Liabilities.

 

4. Guarantee Absolute. Without limiting the generality of Section 3, the Secured
Liabilities shall remain fully effective and enforceable against the Guarantor
and shall not be released, exonerated, discharged, diminished, subjected to
defence, limited or in any way affected by, and the rights and remedies of the
Creditor under this Agreement shall not in any way be diminished or prejudiced
by:

 

  (a) any lack of genuineness, validity or enforceability of any of the
Guaranteed Liabilities or of any agreement or arrangement between the Debtor, or
any other Person, and the Creditor, or any failure by the Debtor, or any other
Person, to carry out any of its obligations under any such agreement or
arrangement;

 

  (b) any change in the name, objects, powers, organization, share capital,
Organizational Documents, business, shareholders, directors or management of the
Debtor, the Guarantor or any Surety, the reorganization of the Debtor, the
Guarantor or any Surety, any amalgamation or merger by the Debtor, the Guarantor
or any Surety with any other Person or Persons, or any continuation of the
Debtor, the Guarantor, or any Surety under the laws of any jurisdiction;

 

  (c)

any lack or limitation of power, incapacity or disability of the Debtor, the
Guarantor or any Surety or of the directors, officers, managers, employees or
agents of the Debtor, the Guarantor or any Surety or any other irregularity,
defect or informality, or any fraud, by the Debtor, the Guarantor or any Surety
or

 

4.



--------------------------------------------------------------------------------

  any of their respective directors, officers, managers, employees or agents,
with respect to any or all of the Guaranteed Liabilities, any or all of the
Secured Liabilities or any or all of the liabilities and obligations of any
Surety;

 

  (d) any non-compliance with or contravention by the Guarantor of any provision
of any corporate statute applicable to the Guarantor relative to guarantees or
other financial assistance given by the Guarantor;

 

  (e) any impossibility, impracticability, frustration of purpose, illegality,
invalidity, force majeure or act of Governmental Authority;

 

  (f) any Insolvency Proceeding affecting, or the financial condition of, the
Debtor, the Guarantor, any Surety, the Creditor or any other Person at any time;

 

  (g) any law, regulation, limitation or prescription period or other
circumstance that might otherwise be a defence available to, or a discharge of,
the Debtor, the Guarantor or any Surety in respect of any or all of the
Guaranteed Liabilities, any or all of the Secured Liabilities or any or all of
the liabilities and obligations of any Surety;

 

  (h) any loss of, or in respect of, any Security by or on behalf of the
Creditor from the Debtor, the Guarantor, any Surety or any other Person, whether
occasioned through the fault of the Creditor or otherwise;

 

  (i) any loss or impairment of any right of the Guarantor for subrogation,
reimbursement or contribution, whether or not as a result of any action taken or
omitted to be taken by the Creditor; or

 

  (j) any other matter, act, omission, circumstance, development or thing of any
and every nature, kind and description whatsoever (other than the due payment
and performance in full of the Guaranteed Liabilities and the Secured
Liabilities) that might in any manner (but for the operation of this Section)
operate (whether by statute, at law, in equity or otherwise) to release,
discharge, diminish, limit, restrict or in any way affect the liability of, or
otherwise provide a defence to, a guarantor, a surety, or a principal debtor,
even if known by the Creditor.

 

5. Dealing with Guaranteed Liabilities. Without limiting the generality of
Section 3, the Creditor may, with respect to any or all of the Guaranteed
Liabilities, without any requirement to give notice to or obtain the consent of
the Guarantor, without releasing, exonerating, discharging, diminishing,
limiting, restricting, subjecting to a defence or otherwise affecting any of the
Secured Liabilities, and without diminishing or prejudicing any or all of the
rights and remedies of the Creditor under this Agreement:

 

  (a) amend, alter or vary in any manner and to any extent (and irrespective of
the effect of the same on the Guarantor) any of the Guaranteed Liabilities, any
of the liabilities and obligations of any Surety, any Security or the Creditor’s
arrangements or agreements with the Debtor, any Surety or any other Person;

 

5.



--------------------------------------------------------------------------------

  (b) compromise, subordinate, postpone or abandon any of the Guaranteed
Liabilities, any of the Secured Liabilities, any of the liabilities and
obligations of any Surety, any Security or the Creditor’s arrangements or
agreements with the Debtor, any Surety or any other Person;

 

  (c) grant time, renewals, extensions, indulgences, releases or discharges to
the Debtor, any Surety or any other Person;

 

  (d) create new or additional Guaranteed Liabilities, increase or reduce the
rate of interest on any or all of the Guaranteed Liabilities or any other rates
or fees payable under or in respect of any or all of the Guaranteed Liabilities;

 

  (e) alter, compromise, accelerate, extend or change the time or manner for
payment or performance by the Debtor of, or by any other Person or Persons
liable to the Creditor with respect to, any or all of the Guaranteed
Liabilities;

 

  (f) take or abstain from taking Security from the Debtor, any Surety or any
other Person or abstain from completing, perfecting or maintaining the
perfection of any Security;

 

  (g) release or add one or more Sureties or endorsers, accept additional or
substituted Security, or release, subordinate or postpone any Security;

 

  (h) accept compromises from the Debtor, any Surety or any other Person;

 

  (i) create or add any new Loan Documents;

 

  (j) do, or omit to do, anything to enforce the payment or performance of any
or all of the Guaranteed Liabilities, any or all of the liabilities and
obligations of any Surety or any Security;

 

  (k) give or refuse to give or continue giving any credit or any financial
accommodation to the Debtor or to any other Person;

 

  (l) prove any claim in any Insolvency Proceeding affecting the Debtor, any
Surety or any other Person as it sees fit or refrain from proving any claim or
permit or suffer the impairment of any of the Guaranteed Liabilities in any such
Insolvency Proceeding; make any election in any such Insolvency Proceeding;
permit or suffer the creation of secured or unsecured credit or debt in any such
Insolvency Proceeding; or permit or suffer the disallowance, avoidance, or
subordination of any of the Guaranteed Liabilities or the obligations of any
other debtor with respect to the Guaranteed Liabilities in any such Insolvency
Proceeding;

 

6.



--------------------------------------------------------------------------------

  (m) apply any money received from the Debtor, any Surety, any other Person or
any Security upon such part of the Guaranteed Liabilities as the Creditor may
see fit or change any such application in whole or in part from time to time as
the Creditor may see fit; or

 

  (n) otherwise deal with the Debtor, any Surety, any other Person, the
Guaranteed Liabilities, the liabilities and obligations of any Sureties, and all
Security as the Creditor may see fit.

 

6. Settlement of Accounts. Any account settled or stated between the Creditor
and the Debtor shall be accepted by the Guarantor as prima facie evidence that
the amount thereby appearing due by the Debtor to the Creditor is so due.

 

7. Guarantor Liable as Principal Debtor. If, and to the extent that, any amount
in respect of the Guaranteed Liabilities is not recoverable from the Guarantor
under this Agreement on the basis of a guarantee for any reason, then,
notwithstanding any other provision of this Agreement, the Guarantor shall be
liable under this Agreement as principal obligor in respect of the due payment
of such amount and shall pay such amount to the Creditor after demand as herein
provided.

 

8. Indemnity. The Guarantor shall indemnify and save the Creditor harmless from
and against all losses, costs, damages, expenses, claims and liabilities that
the Creditor may suffer or incur in connection with or in respect of any failure
by the Debtor for any reason to pay or perform any of the Guaranteed
Liabilities, and shall pay all such amounts to the Creditor after demand as
herein provided.

 

9. Continuing Guarantee. Subject to Section 2 hereof, this Agreement is a
continuing guarantee and is binding as a continuing obligation of the Guarantor
and the Guaranteed Liabilities shall be conclusively presumed to have been
created in reliance on this Agreement. Except as set out in Section 2 hereof,
the Guarantor may not in any manner terminate this Agreement or the Secured
Liabilities other than by the due and punctual payment in full of the Secured
Liabilities.

 

10. Stay of Acceleration, etc. If acceleration of the time for payment, or the
liability of the Debtor to make payment, of any amount specified to be payable
by the Debtor in respect of the Guaranteed Liabilities is stayed, prohibited or
otherwise affected upon any Insolvency Proceeding or other event affecting the
Debtor or payment of any of the Guaranteed Liabilities by the Debtor, all such
amounts otherwise subject to acceleration or payment shall nonetheless be deemed
for all purposes of this Agreement to be and to have become due and payable by
the Debtor and shall be payable by the Guarantor under this Agreement
immediately forthwith on demand by the Creditor.

 

11.

Debtor Information. The Guarantor acknowledges and agrees that the Guarantor has
not executed this Agreement as a result of, by reason of, or in reliance upon,
any promise, representation, statement or information of any kind or nature
whatsoever

 

7.



--------------------------------------------------------------------------------

  given, or offered to the Guarantor, by or on behalf of the Creditor or any
other Person whether in answer to any enquiry by or on behalf of the Guarantor
or not and the Creditor was not prior to the execution by the Guarantor of this
Agreement, and is not thereafter, under any duty to disclose to the Guarantor or
any other Person any information, matter or thing (material or otherwise)
relating to the Debtor, its affairs or its transactions with the Creditor,
including, without limitation, any information, matter or thing which puts or
may put the Debtor in a position which the Guarantor would not naturally expect
or any unexpected facts or unusual features which, whether known or unknown to
the Guarantor, are present in any transaction between the Debtor and the
Creditor, and the Creditor was not and is not under any duty to do or execute
any matter, thing or document relating to the Debtor, its affairs or its
transactions with the Creditor.

 

12. Reinstatement. If, at any time, all or any part of any payment previously
applied by the Creditor to any of the Guaranteed Liabilities is or must be
rescinded or returned by the Creditor for any reason whatsoever (including,
without limitation, any Insolvency Proceeding), such Guaranteed Liabilities
shall, for the purpose of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Creditor, and this Agreement shall
continue to be effective or be reinstated, as the case may be, as to such
Guaranteed Liabilities, all as though such application by the Creditor had not
been made.

 

13. Subrogation. Notwithstanding any payment made by the Guarantor under this
Agreement or any setoff or application of funds of the Guarantor by the
Creditor, the Guarantor shall have no right of subrogation to, and waives, any
right to enforce any remedy which the Creditor now has or may hereafter have
against the Debtor, until all of the Guaranteed Liabilities have been
indefeasibly paid in full; and until that time, the Guarantor waives any benefit
of, and any right to participate in, any Security now or hereafter held by the
Creditor for the Guaranteed Liabilities.

 

14. Assignment and Postponement. The Guarantor hereby (a) assigns by way of
security to the Creditor, all Intercompany Debt, and (b) postpones all
Intercompany Debt to the Guaranteed Liabilities. All moneys received by the
Guarantor in respect of Intercompany Debt shall be received in trust for the
Creditor and, immediately following such receipt, shall be paid over to the
Creditor.

 

15.

Insolvency Proceedings. In any Insolvency Proceeding affecting the Debtor, the
Creditor shall have the right, in priority to the Guarantor, to receive its full
claim in respect of such Insolvency Proceeding for all of the Guaranteed
Liabilities. The Creditor shall have the right to include in its claim in any
Insolvency Proceeding affecting the Debtor all or any part of the payments made
by the Guarantor under this Agreement and, to prove and rank for, and receive
dividends in respect of, all such claims, all of which rights and privileges as
they relate and apply to the Guarantor are hereby assigned by the

 

8.



--------------------------------------------------------------------------------

Guarantor to the Creditor. The provisions of this Section shall be sufficient
authority for any Person making payment of any such dividends to pay the same
directly to the Creditor for the benefit of the Creditor. Upon the occurrence
and during the continuance of an Event of Default, the Creditor shall be
entitled to receive for its benefit all dividends or other payments in respect
of all of the above referenced claims until all of the Guaranteed Liabilities
are paid and satisfied in full and the Guarantor shall continue to be liable
under this Agreement for any unpaid balance of the Guaranteed Liabilities. If
any amount is paid to the Guarantor under any Insolvency Proceeding affecting
the Debtor at any time following the occurrence and during the continuance of an
Event of Default and when any of the Guaranteed Liabilities remain outstanding,
such amount shall be received and held in trust by the Guarantor for the benefit
of the Creditor and shall be immediately paid to the Creditor to be credited and
applied against the Secured Liabilities. In any Insolvency Proceeding the
Creditor may in its discretion value as it sees fit, or may refrain from
valuing, any Security held by it.

 

16. Marshalling. The Guarantor waives to the fullest extent permitted by Law any
right or claim of right to cause a marshalling of the Debtor’s, a Surety’s or
any other Person’s assets, or to cause the Creditor to proceed against the
Debtor, a Surety or any other Person, or any Security, in any particular order.
The Creditor shall not have any obligation to marshall any assets in favour of
the Debtor, a Surety or any other Person or against or in payment of any of the
Guaranteed Liabilities or any of the obligations of the Guarantor, the Debtor, a
Surety or any other Person owed to the Creditor.

 

17. Enforcing Rights Against Guarantor. This is a guarantee of payment and
performance and not of collection. The Creditor shall not be required to take
any action or to exhaust its recourse against the Debtor, any Surety or any
other Person, or to enforce or value any Security, before being entitled to
payment from, and to enforce its rights and remedies against, the Guarantor
under this Agreement. The Guarantor hereby renounces to the benefits of division
and discussion.

 

18.

Foreign Currency Obligations. The Guarantor shall make payment relative to any
Guaranteed Liabilities in the currency (the “Original Currency”) in which the
Debtor is required to pay such Guaranteed Liabilities. If the Guarantor makes
payment relative to any Guaranteed Liabilities in a currency (the “Other
Currency”) other than the Original Currency (whether voluntarily or pursuant to
an order or judgment of a court or tribunal of any jurisdiction), such payment
shall constitute a discharge of the Secured Liabilities only to the extent of
the amount of the Original Currency which the Creditor is able to purchase at
Toronto, Ontario with the amount it receives on the date of receipt. If the
amount of the Original Currency which the Creditor is able to purchase is less
than the amount of such currency originally due to it in respect to the relevant
Guaranteed Liabilities, the Guarantor shall indemnify and save the Creditor
harmless from and against any loss or damage arising as a result of such
deficiency. This indemnity constitutes an obligation separate and independent
from the other obligations contained in this Agreement, gives rise to a separate
and independent cause of action,

 

9.



--------------------------------------------------------------------------------

  applies irrespective of any indulgence granted by the Creditor and continues
in full force and effect notwithstanding any judgment or order in respect of any
amount due hereunder or under any judgment or order.

 

19. Taxes and Set-Off. All payments to be made by the Guarantor hereunder shall
be made without set-off, compensation, deduction or counterclaim and without
deduction for any taxes, levies, duties, fees, deductions, withholdings,
restrictions or conditions of any nature whatsoever. If at any time any
applicable Law requires the Guarantor to make any such deduction or withholding
from any such payment, the sum due from the Guarantor with respect to such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, the Creditor receives a net sum equal
to the sum which it would have received had no deduction or withholding been
required.

 

20. Representations and Warranties. The Guarantor represents and warrants, upon
each of which representations and warranties the Creditor relies, that each of
the representations and warranties relative to the Guarantor in each of the
other Loan Documents is true and correct. In addition, the Guarantor represents
and warrants to the Creditor that (i) it is duly organized and validly existing
under laws of the jurisdiction of its organization, (ii) it has the corporate
capacity, and has taken all corporate action and obtained all consents necessary
for it to execute, and incur and perform its obligations under, this Agreement,
(iii) the execution and performance of this Agreement by the Guarantor does not
conflict with any Law, the Organizational Documents of the Guarantor or any
contract binding on the Guarantor or its assets, and (iv) this agreement
constitutes the legal, valid and binding obligations of the Guarantor
enforceable in accordance with its terms.

 

21. Covenants. The Guarantor shall comply, and shall cause each of its
subsidiaries to comply, with all of the provisions, covenants and agreements
contained in each of the Loan Documents to the extent that such provisions,
covenants and agreements apply to the Guarantor or its subsidiaries and shall,
and shall cause each of its subsidiaries to, take, or refrain from taking, as
the case may be, all actions that are necessary to be taken or not taken so that
no violation of any provision, covenant or agreement contained in any of the
Loan Documents, and so that no Default or Event of Default under any of the Loan
Documents, is caused by the actions or inactions of the Guarantor or any of its
subsidiaries.

 

22.

Communication. Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and shall be effectively given if
(i) delivered personally, (ii) sent by prepaid courier service or mail, or
(iii) sent prepaid by facsimile transmission or other similar means of
electronic communication, in each case to the address or facsimile number of the
Guarantor or Creditor set out in this Agreement. Any communication so given
shall be deemed to have been given and to have been received on the day of
delivery if so delivered, or on the day of facsimile transmission or sending

 

10.



--------------------------------------------------------------------------------

  by other means of recorded electronic communication provided that such day is
a Business Day and the communication is so delivered or sent prior to 4:30 pm
(local time at the place of receipt). Otherwise, such communication shall be
deemed to have been given and to have been received on the following Business
Day. Any communication sent by mail shall be deemed to have been given and to
have been received on the fifth Business Day following mailing, provided that no
disruption of postal service is in effect. The Guarantor and the Creditor may
from time to time change their respective addresses or facsimile numbers for
notice by giving notice to the other in accordance with the provisions of this
Section.

 

23. Expenses; Indemnity; Waiver.

 

  (a) The Guarantor shall pay (i) all reasonable out-of-pocket expenses incurred
by the Creditor, including the reasonable fees, charges and disbursements of
counsel for the Creditor and all applicable taxes, in connection with the
enforcement of this Agreement, (ii) all reasonable out-of-pocket expenses
incurred by the Creditor, including the reasonable fees, charges and
disbursements of counsel for the Creditor and applicable taxes, in connection
with any amendments, modifications or waivers of the provisions hereof, and
(iii) all out-of-pocket expenses incurred by the Creditor, including the fees,
charges and disbursements of any counsel for the Creditor and all applicable
taxes, in connection with the assessment, enforcement or protection of the
Creditor’s rights in connection with this Agreement, including the Creditor’s
rights under this Section, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of the Secured
Liabilities.

 

  (b) The Guarantor shall indemnify the Creditor against, and hold the Creditor
harmless from, any and all losses, claims, cost recovery actions, damages,
expenses and liabilities of whatsoever nature or kind and all reasonable
out-of-pocket expenses and all applicable taxes to which the Creditor may become
subject arising out of or in connection with (i) the execution or delivery of
this Agreement and the performance by the Guarantor of its obligations
hereunder, (ii) any actual or prospective claim, litigation, investigation or
proceeding relating to this Agreement or the Secured Liabilities, whether based
on contract, tort, delict or any other theory and regardless of whether the
Creditor is a party thereto, (iii) any other aspect of this Agreement, or
(iv) the enforcement of the Creditor’s rights hereunder and any related
investigation, defence, preparation of defence, litigation and enquiries;
provided that such indemnity shall not, as to the Creditor, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence (it being acknowledged that
ordinary negligence does not necessarily constitute gross negligence) or wilful
misconduct of or material breach of this Agreement by the Creditor.

 

11.



--------------------------------------------------------------------------------

  (c) The Guarantor shall not assert, and hereby waives, any claim against the
Creditor (or any director, officer or employee thereof), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement. The Guarantor irrevocably renounces to any rights it may
have to be released from this Guarantee under Article 2362 of the Civil Code of
Québec and agrees to renew its guarantee hereunder at the request of the
Creditor by executing such documents as the Creditor may request from time to
time.

 

  (d) All amounts due under this Section shall be payable to the Creditor for
the benefit of the Creditor not later than three Business Days after written
demand therefor.

 

  (e) The indemnifications set out in this Agreement shall survive the payout or
release of the Guaranteed Liabilities and the Secured Liabilities or termination
of this Agreement.

 

24. Additional Security. This Agreement is in addition to, and not in
substitution of, any and all other Security previously or concurrently delivered
by the Guarantor or any other Person to the Creditor, all of which other
Security shall remain in full force and effect.

 

25. Alteration. None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Creditor.

 

26. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such prohibition or unenforceability and shall be severed from
the balance of this Agreement, all without affecting the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

27. Set-off. If an Event of Default shall have occurred and be continuing, the
Creditor is hereby authorized at any time and from time to time, to the fullest
extent permitted by Law, to set-off, compensate against or combine and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by the Creditor and other obligations at any time owing by the
Creditor to or for the credit or the account of the Guarantor against or with
any or all of the Secured Liabilities, irrespective of whether or not the
Creditor shall have made any demand under any Loan Document and although such
obligations may be unmatured. The rights of the Creditor under this Section are
in addition to other rights and remedies (including other rights of set-off or
combination) which the Creditor may have.

 

28.

Governing Law; Attornment. This Agreement shall be governed by and construed in
accordance with the Laws of the Province of Ontario. Without prejudice to the
ability of the Creditor to enforce this Agreement in any other proper
jurisdiction, the Guarantor

 

12.



--------------------------------------------------------------------------------

  irrevocably submits and attorns to the non-exclusive jurisdiction of the
courts of such province. To the extent permitted by applicable Law, the
Guarantor irrevocably waives any objection (including any claim of inconvenient
forum) that it may now or hereafter have to the venue of any legal proceeding
arising out of or relating to this Agreement in the courts of such Province.

 

29. Time. Time is of the essence with respect to this Agreement and the time for
performance of the obligations of the Guarantor under this Agreement may be
strictly enforced by the Creditor. The limitation period applicable to any
proceeding relating to a claim under, in connection with, or with respect to
this Agreement shall be solely as prescribed in sections 15-17 of the
Limitations Act, 2002 (Ontario), and any other limitation period is respect of
such claim (including that provided for in section 4 of the Limitations Act,
2002 (Ontario)) is extended accordingly.

 

30. Interpretation. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “or” is disjunctive;
the word “and” is conjunctive. The word “shall” is mandatory; the word “may” is
permissive. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated or otherwise modified (subject to
any restrictions on such amendments, supplements, restatements or modifications
set out herein), (b) any reference herein to any statute or any section thereof
shall, unless otherwise expressly stated, be deemed to be a reference to such
statute or section as amended, replaced or re-enacted from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(e) all references herein to Sections and Schedules shall be construed to refer
to Sections and Schedules to, this Agreement. Section headings are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

31. Successors and Assigns. This Agreement shall enure to the benefit of, and be
binding on, the Guarantor and its successors and assigns, and shall enure to the
benefit of, and be binding on, the Creditor and its successors and assigns. The
Guarantor shall not assign this Agreement, or any of its rights or obligations
under this Agreement. The Creditor may assign this Agreement and any of their
rights and obligations hereunder to any Person that replaces it in its capacity
as such. If the Guarantor or the Creditor is an individual, then the term
“Guarantor” or “Creditor”, as applicable, shall also include his or her heirs,
administrators and executors.

 

13.



--------------------------------------------------------------------------------

32. Acknowledgment of Receipt. The Guarantor acknowledges receipt of an executed
copy of this Agreement and each Loan Document.

 

33. Electronic Signature. Delivery of an executed signature page to this
Agreement by the Guarantor by facsimile or other electronic form of transmission
shall be as effective as delivery by the Guarantor of a manually executed copy
of this Agreement by the Guarantor.

[signatures on the following page]

 

14.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly executed
as of the date first written above.

 

               QUANTUM FUEL SYSTEMS TECHNOLOGIES
WORLDWIDE, INC. Address:    17872 Cartwright Road    By:   

/s/ Alan Niedzwiecki

   Irvine, CA 92614       Name: Alan Niedzwiecki    U.S.A.       Title:
President and CEO Attention:          Facsimile:    888-549-9920       Email:   
     

 

               SAMSUNG HEAVY INDUSTRIES CO., LTD. Address:    Samsung Life
Insurance Seocho    By:   

/s/ Ho Cheol Chang

   Tower 1321-15, Seocho-Dong,       Name: Ho Cheol Chang    Seocho-Gu, Seoul,
      Title: Project Manager    137-857 Korea       Attention:         
Facsimile:          Email:         

 

15.